UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7711



M. RODNEY JONES, a/k/a Rodney E. Jones,

                                              Plaintiff - Appellant,

          versus


FNU   ADAMS,   Mailroom   Supervisor;      DEBRA
BARNWELL, Internal Affairs Director,

                                             Defendants - Appellees,

          and


R. DANIELS, Sergeant; S. KARPA, Corrections
Officer; JAMIE L. DICKINSON, Corrections
Officer,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-557-3-24)


Submitted:   March 6, 2003                  Decided:   March 18, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
M. Rodney Jones, Appellant Pro Se. Robert E. Lee, AIKEN BRIDGES,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     M. Rodney Jones appeals the district court’s order dismissing

his complaint under 42 U.S.C. § 1983 (2000).    The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000). The magistrate judge recommended that relief

be denied and advised Jones that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.*   Despite this warning,

Jones failed to direct his objections to the district court in a

timely manner.

     The timely filing of specific objections to a magistrate

judge’s recommendation in the district court is necessary to

preserve appellate review of the substance of that recommendation

when the parties have been warned that failure to object will waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).   Jones has

waived appellate review by failing to timely file objections after

receiving proper notice.   Accordingly, we affirm the judgment of

the district court.


     *
       The magistrate judge also advised Jones that the objections
were to be directed to the district court.        Based on Jones’
numerous filings before that court, we are satisfied that Jones was
well familiar with the address for the clerk’s office. Moreover,
Jones does not challenge on appeal the district court’s finding
that his untimely objections were erroneously served on this court,
and were not served on the district court. Thus, he has waived
review of this finding. 4th Cir. R. 34(b).


                                3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                4